DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on August 13, 2019 has been entered. Claims 16-35 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbs [US 20040009411 A1] in view of Nagai et al. [US 20090027647 A1, hereafter Nagai].
As per Claims 16, 33 and 34, Hibbs teaches a method for mitigating an effect of non-uniform pellicle degradation on control of a substrate patterning process (Para 5), the method comprising:
quantifying an effect of the non-uniform pellicle degradation on one or more properties of patterned features formed on a substrate by the substrate patterning process; and 
determining, based on the quantification of the effect of the non-uniform pellicle degradation, a correction for control of the substrate patterning process (See fig. 2, abstract and Para 5). 
Hibbs does not explicitly disclosed use of a hardware computer system to perform the determining step.
Nagai teaches the effective light source shape required to control the effective light source shape adjusting unit 240 can be calculated using, for example, commonly-used optical image computation software (Para 59).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the computer system as claimed in order to improve accuracy and throughput.
As per Claim 17, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed wherein the one or more properties of patterned features formed on the substrate comprises a shift in imaged position of the patterned features relative to a nominal position (Para 17). 
As per Claim 18, Hibbs in view of Nagai teaches the method according to claim 17.
Hibbs further disclosed wherein the correction comprises a correction of a subsequent overlay measurement based on one or more of the patterned features (Para 21). 
As per Claim 19, Hibbs in view of Nagai teaches the method according to claim 18.
Hibbs further disclosed determining a relative shift representative of an overlay error between a first layer and a second layer resultant from the non-uniform pellicle degradation, the relative shift being between: 
a first shift in imaged position of a first patterned feature in a first layer of the substrate patterning process, and 
a second shift in imaged position of a second patterned feature in a second layer of the substrate patterning process, wherein the correction comprises a correction of a subsequent overlay measurement based on the first patterned feature and second patterned feature (Para 5). 
As per Claim 20, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed wherein each of the patterned features comprise a metrology target, or a grating forming part of a metrology target (See fig. 3). 
As per Claim 21, Hibbs in view of Nagai teaches the method according to claim 20.

As per Claim 22, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed modelling the effect of the non-uniform pellicle degradation on one or more properties of patterned features formed on the substrate; and determining the correction based on the modelled effect (Para 20). 
As per Claim 23, Hibbs in view of Nagai teaches the method according to claim 22.
Hibbs further disclosed performing a pellicle measurement of one or more pellicle properties quantifying the non-uniform pellicle degradation; and using the pellicle measurement in the modelling (Para 5). 
As per Claim 24, Hibbs in view of Nagai teaches the method according to claim 22.
Hibbs further disclosed modelling the non-uniform pellicle degradation and using the modelled non-uniform pellicle degradation in the modelling the effect of the non-uniform pellicle degradation (See fig. 2, Para 5).
As per Claim 25, Hibbs in view of Nagai teaches the method according to claim 22.
Hibbs further disclosed wherein the modelling is based on exposure context data relating to the substrate patterning process, the exposure context data comprising knowledge of one or more selected from: locations of the patterned features, dimensions of an image field of a patterning device used in the substrate patterning 
As per Claim 26, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed further comprising: measuring the effect of the non-uniform pellicle degradation on one or more properties of patterned features formed on the substrate; and determining the correction based on the measured effect (See fig. 2, Para 5). 
As per Claim 27, Hibbs in view of Nagai teaches the method according to claim 26.
Hibbs further disclosed wherein the substrate patterning process is performed on a lithographic apparatus, and the method further comprises: forming additional metrology targets measurable by the lithographic apparatus for measuring the effect of the non-uniform pellicle degradation; and performing the measuring the effect of the non-uniform pellicle degradation by measuring the additional metrology targets using the lithographic apparatus (See fig. 3, Para 5). 
As per Claim 28, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed wherein the determining the correction comprises: identifying one or more invariant parameters which are substantially invariant to the effect of the non-uniform pellicle degradation; and determining the correction only in terms of the one or more invariant parameters (See fig. 2, Para 5). 
As per Claim 29, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed wherein the determining the correction comprises: determining a global fingerprint of the effect of the non-uniform pellicle degradation across the substrate; using the global fingerprint to construct one or more invariant parameters which describes a geometrical effect orthogonal to the global fingerprint and is therefore substantially invariant to the effect of the non-uniform pellicle degradation; and determining the correction only in terms of the one or more invariant parameters (See fig. 2 and 3, Para 5). 
As per Claim 30, Hibbs in view of Nagai teaches the method according to claim 16.
Hibbs further disclosed wherein the effect of the non-uniform pellicle degradation relates only to a non-product area of a patterning device used to perform the substrate patterning process, the non-product area not comprising product features to be imaged on the substrate, and at least a subset of the substrate patterning features are located within the non-product area (See fig. 2, Para 5). 
As per Claim 31, Hibbs in view of Nagai teaches the method according to claim 30.
Hibbs further disclosed wherein the non-product area comprises an image border area at the periphery of a main imaging area comprising the product features (Para 5, overlay). 
As per Claim 32, Hibbs in view of Nagai teaches a method of manufacturing devices wherein a device pattern is applied to a series of substrates using a substrate 
As per Claim 35, Hibbs in view of Nagai teaches the computer-readable medium of claim 34.
Hibbs further disclosed wherein the correction comprises a correction of a subsequent overlay measurement based on one or more of the patterned features (Para 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882